 

Exhibit 10.5

 



THIS WARRANT AND THE SECURITIES UNDERLYING THIS WARRANT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) AND MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED, ASSIGNED, PLEDGED, OR HYPOTHECATED IN THE ABSENCE
OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SUCH SECURITIES ACT, ANY
APPLICABLE STATE SECURITIES LAWS AND THE RULES AND REGULATIONS THEREUNDER.

 

PROTEA BIOSCIENCES GROUP, INC.

 

WARRANT

 

TO PURCHASE COMMON STOCK OF THE COMPANY

 

Warrant No. [   ]   Issue Date: January __, 2016

 

FOR VALUE RECEIVED, PROTEA BIOSCIENCES GROUP, INC., a Delaware corporation (the
“Company”), grants the following rights to West Virginia Jobs Investment Trust
Board and its permitted assigns, heirs, executors and administrators
(individually and collectively, the “Holder”), as of the __ day of January, 2016
(the “Issue Date”).

 

Section 1.Grant.

 

The Holder is hereby granted the right (collectively, the “Purchase Rights”), in
accordance with the terms and conditions of this Warrant, from the date hereof
until the expiration of the Exercise Period (as defined in Section 3.1 hereof),
to purchase from the Company that number of fully paid and non-assessable shares
of the common stock, par value $0.0001 per share (the “Common Stock”) of the
Company, set forth in Section 2 hereof, at the Exercise Price (as defined in
Section 5 hereof), upon delivery to the Company of this Warrant along with the
Notice of Exercise form attached as Exhibit 1 hereto, duly executed, and upon
tender of the Exercise Price for the shares of Common Stock to be purchased,
which Payment shall be made in cash, wire transfer or bank cashier’s check.

 

Section 2.Number of Shares of Common Stock Purchasable.

 

2.1           Subject to the other provisions of this Section 2, this Warrant
entitles the Holder to purchase up to an aggregate of Five Hundred Ninety
Thousand (590,000) shares of the Company’s Common Stock (the “Warrant Shares”).

 

2.2           In case prior to the expiration of the Purchase Rights by exercise
or by the terms of this Warrant, the Company shall undertake any
reclassification, stock split, reverse stock split, stock dividend or any
similar proportionately-applied change (collectively, a “Reclassification”) of
outstanding shares of Common Stock (other than a change solely in, of, or from
par value), the Holder shall thereafter be entitled, upon exercise of this
Warrant for the same total consideration as presently required, to purchase the
kind and amount of shares of stock and other securities and property receivable
upon such Reclassification by a holder of the number of shares of Common Stock
which this Warrant entitles the Holder hereof to purchase immediately prior to
such Reclassification. Notice of any such Reclassification shall be given to the
Holder pursuant to Section 11 hereof.

 

 

 

  

2.3           In case prior to the expiration of the Purchase Rights by exercise
or by the terms of this Warrant, the Company shall determine to consolidate or
merge with, or convey all, or substantially all, of its property or assets to,
any other corporation or corporations, or to dissolve, liquidate or wind up,
then, as a condition precedent to such consolidation, merger, conveyance,
dissolution, liquidation or winding up, notice shall be given to the Holder
pursuant to Section 11 hereof and lawful and adequate provision shall be made
whereby the Holder shall thereafter have the right to receive from the Company
or from the Company’s successors or assigns, as the case may be, upon the basis
and upon the terms and conditions specified in this Warrant, in lieu of the
shares of Common Stock of the Company theretofore purchasable upon the exercise
of the Purchase Rights, such shares of stock, securities, or assets as may be
issued or payable with respect to, or in exchange for, the number of shares of
Common Stock of the Company theretofore purchasable upon the exercise of the
Purchase Rights had such consolidation, merger, conveyance, dissolution,
liquidation or winding-up not taken place; and in any such event the rights of
the Holder to an adjustment of the number of shares of Common Stock purchasable
upon the exercise of the Purchase Rights as herein provided, shall continue and
be preserved in respect of any stock or securities which the Holder becomes
entitled to purchase.

 

Section 3.Exercise Period; Registration Statement Notice.

 

3.1           The Purchase Rights represented hereby shall be exercisable in
whole or in part from time to time, subject to the terms and conditions set
forth herein, after the Issue Date of this Warrant until the earlier of (i) a
Qualified Public Offering or (ii) 5:00 p.m. Eastern time on the fifth
anniversary of the Issue Date hereof (the “Exercise Period”). For purposes of
this Warrant, the term “Qualified Public Offering” shall mean the closing of a
firm underwritten offering commitment pursuant to an effective registration
statement under the Act covering the offer and sale of Common Stock for the
account of the Company in which the net cash proceeds to the Company (after
deduction of underwriting discounts and commissions) are at least $10,000,000.

 

3.2           The Company shall give the Holder written notice of any Qualified
Public Offering, at the address of the Holder set forth on the Company’s books,
at least twenty (20) days prior to the closing of such Qualified Public
Offering.

 

Section 4.Exercise.

 

The Purchase Rights represented by this Warrant are exercisable at the option of
the Holder in whole or in part from time to time, subject to the terms and
conditions set forth herein, but not for less than 100 shares at a time, at any
time and from time to time during the Exercise Period upon the delivery of the
Notice of Exercise form to the Company with such notice duly executed and upon
tender of the Exercise Price for the shares of Common Stock to be purchased,
which Payment shall be made in cash, by wire transfer or bank cashier’s check.
The Purchase Rights shall be deemed to have been exercised, and the Holder shall
be deemed to have become a stockholder of record of the Company for the purposes
of receiving dividends and for all other purposes whatsoever with respect to the
shares of Common Stock so purchased, as of the date of delivery of such properly
executed notice accompanied by proper tender of the Exercise Price at the
principal office of the Company. As promptly as practicable on or after such
date, and in any event within three (3) business days thereafter, the Company at
its expense shall issue and deliver, or cause to be issued and delivered, to the
person or persons entitled to receive the same, a certificate or certificates
for the number of shares issuable upon such exercise. In the event that this
Warrant is exercised in part, the Company at its expense shall execute and
deliver a new warrant of like tenor exercisable for the number of shares for
which this Warrant may then be exercised.

 

Section 5.Exercise Price.

 

The exercise price for each share of Common Stock issuable to the Holder
hereunder shall be $0.40 per share subject to adjustment hereunder (the
“Exercise Price”).

 

2 

 

  

Section 6.Company’s Warranties and Covenants as to Capital Stock.

 

The Company has taken all action necessary and appropriate to properly
authorize, reserve and issue those shares of Common Stock issuable to the Holder
pursuant to this Warrant including an authorization of issuance and setting of
the Exercise Price. The Common Stock deliverable on the exercise of the Purchase
Rights represented hereby shall, when issued, be duly and validly issued, fully
paid and non-assessable. The Company shall at all times reserve and hold
available sufficient shares of Common Stock to satisfy all Purchase Rights
hereby granted.

 

Section 7.Transfer; Compliance with Securities Laws

 

The Purchase Rights shall be registered on the books of the Company, which shall
be kept by it at its principal office for that purpose. This Warrant and the
Common Stock issuable upon exercise of the Purchase Rights, may not be
transferred or assigned in whole or in part without compliance with all
applicable federal and state securities laws by the transferor and the
transferee, including, if requested by the Company, an opinion of counsel
satisfactory to the Company to the effect that the transfer or assignment is in
compliance with applicable federal and state securities laws. Subject to such
compliance, the Purchase Rights shall be transferable on said books, in whole or
in part, by the Holder in person or by duly authorized attorney upon surrender
of this Warrant properly endorsed by the Holder executing the Permitted Transfer
or Assignment Form attached hereto and made a part hereof as Exhibit 2. All
reasonable and documented costs associated with any transfer or assignment,
including, without limitation, the reasonable fees of counsel to the Company
shall be borne by the transferor or assignor. The Company agrees that, while the
Purchase Rights remain valid and outstanding, its stock transfer books shall not
be closed for any purpose whatsoever except under arrangements which shall
insure to persons exercising warrants or applying for transfer of stock, all
rights and privileges which they might have had or received if the stock
transfer books had not been closed and they had exercised their Purchase Rights
at any time during which such transfer book shall have been closed.

 

Section 8.Charges, Taxes and Expenses.

 

Issuance of certificates for shares of Common Stock issuable upon the exercise
of this Warrant or any portion thereof (and issuance of a replacement warrant
certificate in the event of partial exercise) shall be made without charge to
the Holder hereof for any issue taxes or any other incidental expenses in
respect of the issuance of such certificates to and in the name of the
registered Holder of this Warrant, all of which taxes and expenses shall be paid
by the Company. Certificates may be issued in a name other than that of the
Holder upon the request of and payment by the Holder of any applicable transfer
taxes and compliance with all applicable federal and state securities laws and
with all applicable provisions of this Warrant, including but not limited to
Section 7 hereof.

 

Section 9.Exchange for Other Denominations.

 

This Warrant is exchangeable for new certificates of like tenor and date
representing in the aggregate the right to purchase the number of shares
purchasable hereunder in denominations designated by the Holder at the time of
surrender. In the event of the purchase, at any time prior to the expiration of
the Exercise Period, of less than all of the shares of Common Stock purchasable
hereunder, the Company shall cancel this Warrant upon surrender thereof, and
shall promptly execute and deliver to the Holder hereof a new warrant of like
tenor and date for the balance of the shares purchasable hereunder.

 

3 

 

  

Section 10.Loss, Theft, Destruction or Mutilation of Warrant.

 

Upon receipt by the Company of evidence reasonably satisfactory to the Company
of the loss, theft, destruction or mutilation of this Warrant, and, in case of
loss, theft or destruction, of indemnity or security reasonably satisfactory to
it, and upon reimbursement to the Company of all reasonable and documented
expenses incidental thereto, and upon surrender of this Warrant, if mutilated,
the Company shall promptly make and deliver a new warrant of like tenor and
date, in lieu of this Warrant and shall cancel this Warrant.

 

Section 11.Notices Including Certificate of Company in Event of Adjustment.

 

(a)          Whenever the number of shares of Common Stock purchasable hereunder
shall be adjusted pursuant to Sections 2 hereof, the Company shall issue a
certificate signed by its Chief Financial Officer or its President or by such
other appropriate officer, setting forth, in reasonable detail, the event
requiring the adjustment, the amount of the adjustment, the method by which such
adjustment was calculated, and the number of shares purchasable hereunder after
giving effect to such adjustment, and shall cause a copy of such certificate to
be mailed (by first-class mail, postage prepaid) to the Holder of this Warrant.

 

(b)          In case:

 

(i)          the Company shall take a record of the holders of its Common Stock
for the purpose of entitling them to receive any dividend or other distribution,
or any right to subscribe for or purchase any shares of stock of any class or
any other securities, or to receive any other right; or

 

(ii)         of any capital reorganization of the Company, any reclassification
of the capital stock of the Company, any consolidation or merger of the Company
with or into another corporation, or any conveyance of all or substantially all
of the assets of the Company to another entity; or

 

(iii)        of any voluntary dissolution, liquidation or winding-up of the
Company;then, and in each such case under subclauses (i) through (iii), the
Company shall mail or deliver, or cause to be mailed or delivered, to the Holder
a notice specifying, as the case may be, (A) the date on which a record is to be
taken for the purpose of such dividend, distribution or right, and stating the
amount and character of such dividend, distribution or right; or (B) the date on
which such reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up is to take place, and the time, if any is
to be fixed, at which the holders of record of Common Stock shall be entitled to
exchange their shares of Common Stock for securities, assets or other property
of the Company deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding-up. Such
notice shall be mailed or delivered at least fifteen (15) business days prior to
the date therein specified.

 

(c)          All notices, requests, consents and demands required by this
Warrant shall be in writing and shall be personally delivered or mailed, postage
prepaid, to the principal office of the Company at:

 

  PROTEA BIOSCIENCES GROUP, INC.     1301 Pineview Drive, Suite 501    
Morgantown, WV 26505     Attn:  President     Fax:  304-292-7101  

 

4 

 

  

with a copy (which shall not constitute notice) to:

 

  CKR Law LLP     1330 Avenue of the Americas     New York, New York 10019    
Attn:  Barrett S. DiPaolo     Fax:  212-259-8200  

 

and to the Holder at:

 

  West Virginia Jobs Investment Trust Board     [Address]     Attn: C. Andrew
Zulauf     Fax: [      ]  

 

Any notice, request or other communication required or permitted hereunder shall
be in writing and shall conclusively be deemed to have been duly given: (i) upon
personal delivery to the party to be notified, (ii) when sent by confirmed
facsimile if sent during the normal business hours of the recipient, if not,
then on the next business day, (iii) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (iv)
one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery with written verification of receipt.

 

Section 12.Miscellaneous

 

(a)          No Stockholder Rights. Nothing contained in this Warrant shall be
construed as conferring upon the Holder or any other person the right to vote,
consent or receive notice as a stockholder in respect of any meeting of
stockholders for the election of directors of the Company or any other matters,
or any other rights whatsoever of a stockholder of the Company.

 

(b)          Successors and Assigns. Subject to the restrictions on transfer
described in Section 7 hereof, the rights and obligations of the Company and the
Holder of this Warrant shall be binding upon, and benefit the successors and
assigns of, the parties hereto.

 

(c)          Governing Law. In all respects, including all matters of
construction, validity and performance, this Warrant shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware,
without regard to principles thereof relating to conflicts or choice of law.

 

(d)          Waiver and Amendment. This Warrant may be changed, waived,
discharged or terminated only by a statement in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought. In case any provision of this Warrant shall be, in whole or in part,
invalid, illegal or unenforceable, such provision shall be enforced to the
extent, if any, that it may legally be enforced and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

(e)          Headings; References. All headings used herein are used for
convenience only and shall not be used to construe or interpret this Warrant.
Except where otherwise indicated, all references herein to Sections refer to
Sections hereof. 

 

[Signatures appear on following page.]

 

5 

 



 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed,
under seal and delivered on its behalf as of the Issue Date set forth above.

 

  PROTEA BIOSCIENCES GROUP, INC.         By: /s/ Stephen Turner     Stephen
Turner     President

 

6 

 

 

EXHIBIT 1

 

NOTICE OF EXERCISE PURSUANT TO

ATTACHED WARRANT

 



    , 20    

 

To: PROTEA BIOSCIENCES GROUP, INC.

 

(1)         The undersigned, the Holder of record of the attached Warrant of
PROTEA BIOSCIENCES GROUP, INC., hereby exercises the option granted by the
Purchase Rights evidenced by the attached Warrant [and hereby tenders payment of
the Exercise Price as determined by the Warrant] [on a “cashless” basis as
permitted by Section 4.2 of the Warrant] to purchase upon the terms set forth in
such Warrant [________] shares of Common Stock, which constitutes all [or a
portion] of the shares of Common Stock issued pursuant to the Purchase Rights
represented by this Warrant of PROTEA BIOSCIENCES GROUP, INC. All capitalized
terms used but not defined in this notice have the meanings assigned to such
terms in the Warrant.

 

(2)         In exercising this Warrant, the undersigned hereby confirms and
acknowledges that (a) the undersigned is an “accredited investor” as defined in
Rule 501 under the Securities Act of 1933, as amended (the “Securities Act”),
(b) the shares of the Common Stock to be issued are being acquired solely for
investment and solely for the account of the undersigned, (c) the undersigned
will not offer, sell or otherwise dispose of any such shares of Common Stock
except under circumstances that will not result in a violation of the Securities
Act or any applicable state securities laws, and (d) the certificate or
certificates representing said shares of Common Stock shall bear a restrictive
legend prohibiting and restricting transfer of such shares except in compliance
with applicable federal and state securities laws.

 

(3)         Please issue a certificate or certificates representing said shares
of Common Stock in the name of the undersigned or in such other name as is
specified below.

 

(4)         Please issue a new Warrant for the unexercised portion of the
attached Warrant, if any, in the name of the undersigned or in such other name
as is specified below:

 

ATTEST:   HOLDER:               By:               Name:               Title:  

 

(If certificates for Common Stock or new Warrants are requested in a name other
than the undersigned, be advised that the delivery of the certificates and/or
new Warrants will be delayed until the Company assures itself that such change
is permitted under Section 7 of the Warrant that such change does not violate
applicable federal and state securities laws.)

 

 

 

  

EXHIBIT 2

 

PERMITTED TRANSFER OR ASSIGNMENT FORM

 

NOTE: THIS ASSIGNMENT BEARS A RESTRICTIVE LEGEND BELOW

 

FOR VALUE RECEIVED, the undersigned Holder of record of this Warrant of PROTEA
BIOSCIENCES GROUP, INC. (the “Company”), which is dated ___________, hereby
sells, assigns and transfers unto the Assignee named below all of the rights,
including, without limitation, the Purchase Rights (as such term is defined in
this Warrant) of the undersigned under the within Warrant, with respect to the
number of shares of Common Stock set forth below:

 

Name of Transferee/Assignee Address No. of Shares      

 

and does hereby irrevocably constitute and appoint the Secretary of PROTEA
BIOSCIENCES GROUP, INC. to make such transfer on the books of PROTEA BIOSCIENCES
GROUP, INC., maintained for the purpose, with full power of substitution in the
premises.

 

Attached hereto, if and to the extent requested by the Company, is an opinion of
counsel that the assignment does not violate or is exempt from, any federal and
state securities laws. As provided in the Warrant, including but not limited to
Section 7 of the Warrant, the Company may, in its sole discretion, decide
whether such opinion is satisfactory, and Assignee and Holder agree to any
reasonable delay in transfer caused by such evaluation and further acknowledge
and agree that they shall bear all reasonable and documented costs associated
with any transfer or assignment, including, without limitation, the reasonable
fees of counsel to the Company shall be borne by the transferor or assignor.

 

The undersigned also represents that, by assignment hereof, the Assignee
acknowledges that this Warrant and the shares of Common Stock to be issued upon
exercise hereof or conversion thereof are being acquired for investment and that
the Assignee will not offer, sell or otherwise dispose of this Warrant or any
shares of stock to be issued upon exercise hereof or conversion thereof except
under circumstances which will not result in a violation of the Securities Act
of 1933, as amended (the “Act”), or any state securities laws. Further, the
Assignee has acknowledged that upon exercise of this Warrant, the Assignee
shall, if requested by the Company, confirm in writing, in a form satisfactory
to the Company, that the shares of Common Stock so purchased are being acquired
for investment and not with a view toward distribution or resale in violation of
applicable securities laws.

 

Accordingly, the following restrictive legend is made applicable to this
assignment (and to this Warrant and securities covered by this Warrant as
assigned hereby to Assignee):

 

This Assignment and this Warrant and the securities underlying this Warrant as
assigned hereby, have not been registered under the Act, and may not be offered,
sold or otherwise transferred, assigned, pledged or hypothecated in the absence
of such registration or an exemption therefrom under such Act, any applicable
state securities laws and the rules and regulations thereunder.

 

[Signatures appear on following page.]

 

 

 

  

Dated:     HOLDER:                   By:         Name:         Title:          
  Dated:     ASSIGNEE:                   By:         Name:         Title:  

 

 2 

 

 

